COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        In re Outi Salminen, Relator

Appellate case number:      01-14-01021-CV

Trial court case number:    2014-38918

Trial court:                308th Judicial District Court of Harris County

       On December 29, 2014, relator, Outi Salminen, filed a petition for a writ of
mandamus challenging the trial court’s November 17, 2014 temporary orders in the
above-referenced trial cause number involving a child custody matter. Relator’s
appendix lists thirteen exhibits, including a transcript of a hearing held by the trial court
on November 17, 2014. Nevertheless, relator failed to attach the first twelve exhibits and
the hearing transcript with her appendix as required by Texas Rule of Appellate
Procedure 52.7(a). Accordingly, we ORDER the relator, within 7 days of the date of
this order, to file certified or sworn copies of the first twelve exhibits and the November
17, 2014 hearing transcript or a statement that no relevant testimony was adduced in
connection with the matter complained, or else this Court may dismiss the petition. See
TEX. R. APP. P. 52.7(a)(1), (2).
       Further, the Court requests a response to the petition for writ of mandamus by the
real party in interest. See TEX. R. APP. P. 52.8(b)(1). The response, if any, shall be filed
within 30 days from the date of this order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually

Date: December 31, 2014